Citation Nr: 1101725	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a timely Substantive Appeal was filed on the issue of 
entitlement to service connection for pes planus.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel










	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2009, the appellant indicated that he wished to have a 
hearing before the Board with regard to the issue of timeliness 
of his appeal.  In May 2009 however, the appellant withdrew this 
request.  Accordingly, the appellant's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  In June 2006, the RO issued a rating action, which granted 
entitlement to service connection for the residuals of a fracture 
of the left little finger, to include a ruptured extensor tendon 
of the distal interphalangeal joint (assigning a noncompensable 
disability rating) and denied entitlement to service connection 
for pes planus.

2.  In March 2007, the appellant submitted a timely Notice of 
Disagreement (NOD) with the June 2006 rating action.

3.  In October 2007, the RO issued a Statement of the Case (SOC); 
the RO simultaneously issued an October 2007 rating action, which 
increased the appellant's disability rating for his left finger 
from noncompensable to 10 percent for the entire appeal period.

4.  On April 10, 2008, the RO received the appellant's 
Substantive Appeal, indicating that he wished only to appeal the 
issue of entitlement to service connection for pes planus.

5.  The appellant's April 2008 Substantive Appeal was received 
more than 60 days after the issuance of the SOC, and more than 
one year from the date of the June 2006 rating action.


CONCLUSION OF LAW

The Board does not have jurisdiction to review the appeal of the 
appellant's claim of entitlement to service connection for pes 
planus, as no timely Substantive Appeal has been filed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 
20.202, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The timeliness of a Substantive Appeal is a jurisdictional matter 
and is governed by the interpretation of law.  In such a case, 
the VCAA has no application.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The appellant was properly notified of the 
jurisdictional problem in a letter dated in September 2008 and 
was afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.

II.  Analysis

The question before the Board is whether it has jurisdiction to 
consider the appellant's appeal for entitlement to service 
connection for pes planus.


The Board has jurisdiction of an appeal when there is a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed Substantive Appeal.  See 38 C.F.R. § 20.200 (2010).  
After an appellant receives the SOC, the appellant must file a 
formal appeal within sixty (60) days from the date the SOC is 
mailed, or within the remainder of the one-year period from the 
date the notification of the RO decision was mailed, whichever 
period ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.300, 20.302 (2010).

The Board determines questions as to timeliness.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002 & Supp. 2009).

The record shows that by a June 2006 rating action, the 
appellant's claim of entitlement to service connection for the 
residuals of a fracture of the left little finger, to include a 
ruptured extensor tendon of the distal interphalangeal joint was 
granted (assigning a noncompensable disability rating) and 
entitlement to service connection for pes planus was denied.  
Thereafter, he filed a NOD, which was timely received in March 
2007.  The RO issued the appellant a SOC in October 2007.  The 
notice letter attached specifically informed the appellant that 
if he wished to continue his appeal, his Substantive Appeal must 
be received within 60 days of the receipt of the SOC, or the 
remainder of the year following the issuance of the rating 
decision.  The Substantive Appeal, VA Form 9, was received at the 
RO on April 10, 2008, more than one year after the original RO 
denial (June 12, 2006) and more than 60 days after the issuance 
of the SOC.

As a Substantive Appeal was not timely filed, and as a good cause 
motion for extending the time period was not filed, the Board 
does not have appellate jurisdiction to determine the merits of 
the appeal.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).





(CONTINUED ON NEXT PAGE)
ORDER

As a timely appeal was not filed, the appeal on the claim of 
entitlement to service connection for pes planus is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


